



COURT OF APPEAL FOR ONTARIO

CITATION: C-A Burdet Professional Corporation v. Gagnier,
    2016 ONCA 735

DATE: 20161007

DOCKET: C61579

Weiler, Blair and van Rensburg JJ.A.

BETWEEN

C-A Burdet Professional Corporation and
Claude-Alain Burdet

Appellants

and

Daniel Gagnier

Respondent

Claude-Alain Burdet, acting in person

Yanik Guilbault, for the respondent

Heard: September 19, 2016

On appeal from the order of Justice Ronald M. Laliberté
    of the Superior Court of Justice, dated December 18, 2015
[1]
.

ENDORSEMENT

[1]

The respondent brought a motion in his family law proceedings for an
    order compelling his former solicitor, Me Burdet, and the solicitors firm to
    deliver a copy of his file to his new lawyer, Me Guilbault.

[2]

The appellants resisted the motion on the basis of their claim to a
    solicitors lien over the file. There are significant unpaid fees and
    disbursements. The lawyers accounts include amounts advanced to the respondent
    to meet his support obligations. A numbered company controlled by Me Burdet made
    loans to the respondent that were secured by a mortgage and other security from
    the respondent and his company, Ferme Ste. Rose. Me Burdet and the numbered
    company have commenced a separate proceeding in the Superior Court against the
    respondent and his company in respect of the amounts they claim.

[3]

In response to the motion for production of the file, the appellants
    also asserted that there was no need for the respondents new counsel to have
    the entire file, including parts reflecting the financial dealings between the
    appellants and the respondent. The appellants argued that only parts relating
    to the remaining issue in the family law proceedings, equalization of net
    family property, ought to be produced.

[4]

When the motion first came before the motion judge on November 27, 2015,
    he ordered that Me Guilbault could attend at Me Burdets office to review the
    file, an exercise the judge later described as futile. When the matter
    returned before the motion judge on December 18, 2015, Me Guilbault sought an
    order to take possession of the complete file so that he could make copies of
    what he needed. Again, the motion was resisted by the appellants on the basis
    of their claim to a solicitors lien.

[5]

The December 18, 2015 order required the appellants to turn over
    possession of their complete file to the respondent or to Me Guilbault, for
    copies to be made of any of the file contents at Me Guilbaults expense and for
    the return of the file to the law firm two weeks later. In granting the order,
    the motion judge considered a number of factors, including:

·

that there was a dispute as to why the solicitor-client
    relationship between the appellants and the respondent had ended,

·

that the rights of a third party (the wife in the family law
    proceedings) would be adversely affected if access to the file were denied to
    the respondents new solicitor,

·

that it was necessary for the new lawyer to have access to the
    complete file to have a complete perspective on the proceedings, and

·

that Me Burdet had commenced a civil action in respect of the
    outstanding legal fees, so that he had recourse against the respondent other
    than through reliance on the solicitors lien.

[6]

The appellants appealed to this court.

[7]

In their appeal, the appellants initially raised a number of issues.
    They argued that physical possession of the entire file by the respondent and
    his solicitor was unnecessary and would interfere with their solicitors lien
    and the action they had commenced against the respondent. They complained that
    the motion judge had failed to impose appropriate terms and conditions on the
    respondent to protect the appellants claim and lien. They sought an order
    permitting them to retain the original file, and to provide access to the file
    on condition that the respondent deposit money into court pending disposition
    of their claim against the respondent.

[8]

For the reasons that follow, we conclude that it is unnecessary to
    determine whether there was any reviewable error in the motion judges
    disposition of the respondents motion.

[9]

As a preliminary matter, there is the question of whether the appeal was
    properly before this court. The respondent contends that the order appealed
    from was interlocutory and therefore that any appeal was with leave to the
    Divisional Court pursuant to s. 19(1)(b) of the
Courts of Justice Act
,
    R.S.O. 1990, c. C.43. We disagree. The appellants were third parties or
    strangers to the matrimonial litigation in which the motion was brought.
    While the order was interlocutory as between the parties to that litigation,
    because it did not finally dispose of any issue between them, the current
    jurisprudence indicates that it was final as between the respondent and the
    appellants, for the purpose of an appeal of the order by the appellants. See
Royal
    Trust Corporation v. Fisherman
(2001), 55 O.R. (3d) 794 (C.A.), at para.
    12.

[10]

As
    for the substance of the appeal, the appellants changed their position during
    the course of the hearing of the appeal. They abandoned their argument that
    they should not be forced to turn over the entire file. Ultimately, they agreed
    to hand over everything that was in the file (whether or not related to the
    family law proceedings, and including financing documents), but in some cases
    they proposed to produce copies rather than originals.

[11]

Me
    Burdet explained that he was reluctant to give up, even temporarily, possession
    of original documents signed or initialled by the respondent, including
    documents that are held as collateral security for monies owed by the
    respondent to the appellants. He is concerned that the documents, inadvertently
    or otherwise, may be altered, lost or misplaced, with the result that the
    appellants claim against the respondent for unpaid fees and other amounts may
    be jeopardized.

[12]

The
    appellants are also concerned about the cost of having to print out documents
    stored in their file electronically and they resist Me Guilbaults request for a
    continuing record (which they say would entail getting documents from the
    court file) before the file is handed over.

[13]

Me
    Guilbault agreed to substantially all of these terms. He would accept
    electronic versions of documents stored electronically, and he would be
    satisfied with copies of documents signed or initialled by the respondent, and
    copies of share certificates that are in the file. While he wanted a continuing
    record to be prepared by Me Burdets firm, the original order would not have
    required the appellants to obtain and copy documents from the court file.

[14]

After
    hearing from both counsel, we are of the view that it is unnecessary to
    determine whether the motion judge erred in making the order in question, and
    that a variation of the order that will meet the appellants remaining concerns
    without causing prejudice to the respondent or Me Guilbault is appropriate.

[15]

Accordingly
    the order of December 18, 2015 is varied as follows:

·

The appellants are not required to transfer possession of any
    original documents signed by the respondent or share certificates that are in
    the file, but shall permit inspection of the originals and shall provide photocopies
    of such documents to the respondent or Me Guilbault at the appellants own
    expense.

·

Any records, documents or communications stored in the file in
    electronic form may be provided to the respondent or Me Guilbault in such form.
    In other words, emails and other documents stored electronically need not be
    printed out.

·

For greater certainty, any pleadings, affidavits or other documents
    that would be found in a continuing record shall be produced in the form in
    which they have been retained in the file. There is no requirement for the
    appellants to assemble file documents into the form of a continuing record or
    to obtain copies of any document from the court file.

[16]

These
    variations are consistent with the spirit of the order of the motion judge, and
    protective of the legitimate interests of the parties. The appeal is therefore
    allowed to this extent only.

[17]

In
    view of the appellants abandonment of their key arguments on appeal, and their
    changed position during the hearing of the appeal, in which they were willing
    to comply with the order of the motion judge, subject to variations that were
    not opposed by the respondent, the respondent is entitled to his costs of the
    appeal, which we fix at $5,000, all inclusive.

K.M. Weiler J.A.

R.A. Blair J.A.

K. van Rensburg J.A.





[1]
Although the appeal is erroneously styled as being between the named appellants
    and the respondent, the motion was brought, and the order was made, in Superior
    Court of Justice proceeding No. FC-09-854 between Chantal Brisson, Applicant,
    and Daniel Gagnier, Respondent, and the appeal should have been styled in that
    proceeding.


